DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 06/14/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 11/30/2021 Applicants elected with traverse the invention of Group 2 (claims 75-80), and in an the interview with Applicants’ representative Daniel Pereira the species election was clarified as an election of the miRNAs that are the combination of: miR-7154-3p, miR-200b-5p, miR-5582-3p, miR-6859-3p, miR-6751-5p, and miR-4419a.

Newly presented claims 86-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species (i.e.:  directed to non-elected subcombinations of miRNAs), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.

Withdraw Claim Objections
The objection to claim 75, as set forth on page 3 of the Office Action of 03/15/2022, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 USC 112, as set forth on pages 6-8 of the Office Action of 03/15/2022, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 75, 84, 95 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 is indefinite over recitation of the phrase “detecting in saliva a level of at least one miRNA that is altered after exercise compared to a resting level of said at least one miRNA”.  It is unclear if the limitation is intended to identify the miRNA which has a level detected, or if the limitation is intended to require that some particular level of the miRNA is in fact present and detected.  Where the follwing clauses in the claim appear to indicate the particular miRNAs (i.e.:  wherein said at least one miRNA comprises a combination of miR-7154- 3p, miR-200b-5p, miR-5582-3p, miR-6859-3p, miR-6751-5p, and miR-4419a) and also some particular relative levels (e.g.:  miR-7154-3p, which is up-regulated in the human subject as compared to a resting level), the required detection is unclear.  It is unclear if the limitation is synonymous with, for example “detecting in saliva a level of miRNA-7154-3p” (i.e.:  detecting any level of the identified miRNA)’ or if the limitation requires additional elements of the detecting such as “detecting in saliva a level of miRNA-7154-3p that is increased in the subject as compared to a resting level.  Claims 84, 85 and 92 are also unclear because of the same recitation in claim 84.
Claim 75 is unclear over recitation the relative compared levels of miRNAs, for example, “miR-7154-3p, which is up-regulated in the human subject as compared to a resting level”.  It is unclear if the limitation is reciting an asserted quality of the particular miRNA (i.e.:  the miRNA that is miR-7154-3p is typically expressed at a higher level in a subject under some particular non-resting condition as compared to a resting level), or if the limitation is intended to require that the compared level is in fact present and detected.  This second interpretation of the limitation is additionally unclear because there is nothing in the claim to require that the subject of the claimed method is in an other-than-resting state.  The subject of the methods is “a subject having a concussion”, where a concussion is a separated state from exercise or resting; a subject with a concussion can be rested or be post-exercise or even currently be exercising.  Claims 84, 85 and 92 are also unclear because of the same recitation in claim 84.  
Claim 75 is unclear over recitation the relative compared levels of miRNAs, for example, “miR-200b-5p, which is up-regulated in the human subject as compared to a resting level” because it is unclear if the claim is intended to require that the subject performs, or has performed, some sort of exercise related to the expression level of the recited miRNAs.  This aspect of the claims is unclear when considering the experimental analysis of miRNA expression presented in the specification; the specification does not disclose any particular level of an miRNA that is a standard for a resting level or a level after exercise.  Consider Figure 1 C of the drawings, related to running induced changes in miRNA-200b-5p expression, asserted by the claims to be “up-regulated in the human subject as compared to a resting level”.  But the teachings of the specification do not identify any particular detected levels in a subject that are indicative of either a resting or post-exercise state.  The box plots of the expression levels indicate that the mean expression level (the horizontal line in each box) of each group (i.e.:  pre-run and post-run) is higher in the post-run group, there is considerable overlap in the boxes, and in fact the upper whiskers of the pre-run box extend beyond the upper whiskers of the post-run box, and there appears to be at least one pre-run data point that is well above the post-run box.  Thus there is considerable variability in the miRNA expression among individuals, and it would be unclear to the skilled artisan practicing the claimed methods if any detected miRNA level is a level that is in fact a level that is up-regulated as compared to a resting level.  Claims 84, 85 and 92 are also unclear because of the same recitation in claim 84.
Claim 75 is unclear over recitation of the term “and/or” (i.e.:  recited in line 19 of claim 75) in the listing of miRNAs and altered levels.  The term is unclear because it appears to have the listing encompass subcombinations of the miRNAs (i.e.:  with the term “or”), but the preceded clause of the claim which recites “wherein said at least one miRNA comprises a combination of miR-7154- 3p, miR-200b-5p, miR-5582-3p, miR-6859-3p, miR-6751-5p, and miR-4419a” appears to require all of the recited miRNAs.  It is thus unclear if the method of claim 75 is intended to require detecting the level of all six or the recited miRNAs, or if any subcombination of the recited miRNAs can be detected to meet the limitations of the claims.
Claim 75 is unclear over recitation of the phrase “identifying an injury recovery regimen that maintains the altered level”, because it is unclear if the require regimen is defined by the maintain of an altered level, or if the claim is intended to require a regimen that is known to alleviated the pathological effects of a concussion or TBI and also has the property of maintaining some particular miRNA levels.  Claims 84, 85 and 92 are also unclear because of the same recitation in claim 84

Maintained Claim Rejection - Improper Markush Grouping
Modified/Newly Applied as Necessitated by Claim Amendments
Claims 75, 84 and 85 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims, which recites in the alternative a list of independent and distinct miRNAs is improper because the alternatives (i.e.:  the different miRNAs and the combinations thereof) defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	In the instant case each different element is considered to be a method comprising analysis of a different miRNA, or a different combination of the miRNAs.  In the instant case Applicants have elected the combination that is miR-7154-3p, miR-200b-5p, miR-5582-3p, miR-6859-3p, miR-6751-5p, and miR-4419a.
The recited alternative species do not share a single structural similarity, as each method relies on detection of a different polynucleotide sequence (i.e.:  an miRNA that is identified by a specific nucleotide sequence).  Each polynucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of hybridization and may alter expression of a different gene to have a different biological activity and effect.  Thus, the miRNAs do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the miRNAs are nucleic acids.  The fact that the miRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of being related to exercise or concussion/TBI treatment.  Accordingly, while the different miRNAs are asserted to have the property of having expression that is related to exercise, they do not share a single structural similarity essential to this activity.

The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of having an expression level indicative of concussion or TBI.  Accordingly, while the miRNAs are asserted to have post-exercise specific expression alteration, they do not share a single structural similarity essential to this activity, or particularly related to concussion/TBI.  Here it is clear that any asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The asserted common use of being a biomarker for exercise is particular to each different biomarker (i.e.:  each particular miRNA) based on the specific content of the biomarker and not based on some particular common structural feature shared among the different miRNAs.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular genes recited in the claims are associated with exercise or a resting state of a subject.  Additionally the different biomarkers themselves behave differently, with each having different levels of expression in pre-exercise or post-exercise states.  Furthermore, the recited biomarkers themselves different levels of altered expression, as shown in Figure 1 of the drawnings.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Withdrawn Claim Rejections - 35 USC § 101
The rejections of claims under 35 USC 101, as set forth on pages 8-12 of the Office Action of 03/15/2022, is withdrawn in light of the amendments to the claims.
 
Maintained Claim Rejections - 35 USC § 112 – Written Description
Modified/Newly Applied as Necessitated by Claim Amendments
Claims 75, 84, 85 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of adequate written description is relevant to several aspects of the claimed methods.  As a first aspect, the claims require “detecting in saliva a level of at least one miRNA that is altered after exercise”.  While it is noted that this limitation of the claims in the context of the amended claims has been addressed previously in this Office Action under 35 USC 112 as unclear, here the claims are rejected because the application as original filed does not disclose any particular level that is know to be a level that is altered after exercise.  As noted earlier in this Office Action, the application appears to disclose that there is considerable overlap in the expression level of each particular miRNA in individual subjects in pre-exercise and post-exercise conditions.  Such expression variability is also generally known in the related art, where for example Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  Thus when the skilled artisan detects any particular level of an miRNA, there is in fact no way to know a priori that the detected level is a level indicative of alteration after exercise.   
The instant rejection is thus applicable where the application as originally filed may show that some miRNAs demonstrate a change of average expression level in some populations of subjects, but the application as originally filed does not allow the skilled artisan to know that any particular detected level meets the apparent functional limitations of the claim.
Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

As a second aspect of the deficiency of the specification with regard to providing a written description of the claimed invention, the claims methods specifically require “an injury recovery regimen that maintains the altered level of the at least one miRNA in the saliva of the subject”.  Neither the specification nor the related art teach any regimens, that are suitable for the treatment of a pathological effect of a concussion or TBI, that meet the functional requirement of the regimen with regard to inducing or maintain a degree of an miRNA in the treated subject.  Furthermore neither the specification nor the related art teach that the alteration of any miRNA level in itself provides any therapeutic benefit with regard to the treatment of concussion or TBI.  Thus even where the claims may require detecting a level of some particular miRNA combination, there is no teaching in the specification as to what established concussion/TBI treatments will have the require functional effects.  
Response to Remarks
	Applicants have traversed the rejection of claims under 35 USC 112 as directed to subject matter that was not adequately described in the application as originally filed.  Applicants’ arguments (p.10-14 of the Remarks of 06/14/2022) have been fully considered but are not persuasive to withdraw the rejection.  
Applicants have initially argued (p.10 of the Remarks) that the claims are amended to recite particular miRNAs, and thus the portion of the rejection related to “detecting in saliva a level of at least one miRNA that is altered after exercise” should be withdrawn.  The argument is not persuasive because, as set forth in the rejection, the Examiner maintains that the specification as originally filed does not provide the skilled artisan with any particular levels that can be identified as being levels which are up regulated after exercise in any particular subject.
Applicants have next argued (p.10-11 of the remarks) that where the claims require “an injury recovery regimen that maintains the altered level of the at least one miRNA in the saliva of the subject”, the claims recite the necessary steps to identify such a regimen.  This argument is not found to be persuasive because while the application generally hypothesizes about the usefulness of miRNA expression level analysis in the investigation of concussion related symptoms as extrapolated from expression results related to pre- and post-exercise subjects, neither the specification nor the related art teach that there are in fact any accepted concussion/TBI treatments that have the effected on miRNA levels as required by the claims.  
Finally, Applicants have asserted (p.11-14 of the Remarks) that the specification discloses various physiological processes associated with miRNAs that could contributor to recovery from exercise or recovery from concussion or TBI. The Examiner maintains that the instant application in fact provides no evidence of any association between the asserted exercise related miRNAs of the instant claims and any aspect of concussion/TBI.  There is no indication in the application as filed that the particular miRNAs have altered expression that is diagnostic of the presence of concussion/TBI, and furthermore there is no indication that any treatment directed to these miRNAs will alleviate any pathological effects of a concussion or other TBI.  As noted in Cheung et al (as cited in the rejection), there is natural variation in gene expression among in individuals, and so absent any evidence of the required association of the claims there is not an adequate written description of the claimed subject matter.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634